Citation Nr: 1703226	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  14-25 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to restoration of a 100 percent disability rating for the Veteran's service-connected non-Hodgkin's lymphoma (NHL) from January 1, 2014.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The issues of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) and entitlement to special monthly compensation based on aid and attendance have been raised by the record in a July 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In October 2013, the RO reduced the disability evaluation for the Veteran's NHL from 100 percent to 30 percent disabling, effective January 1, 2014.

2.  The 100 percent disability rating for the Veteran's NHL had been in effect for over five years.

3.  The evidence at the time of the October 2013 rating decision did not objectively demonstrate an improvement in the Veteran's NHL.


CONCLUSION OF LAW

The October 2013 rating decision that reduced the disability rating for the Veteran's NHL from 100 percent to 30 percent, effective January 1, 2014, was improper and is void ab initio.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105 (e), 3.344, 4.117, Diagnostic Code 7115 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In light of the favorable disposition, a discussion of whether VA complied with its duties to notify and assist the Veteran, and of VA compliance with the procedural requirements set forth in 38 C.F.R. § 3.105 (e), is unnecessary.

II.  Propriety of Rating Reduction

This appeal arises from the Veteran's contention that the RO improperly reduced the disability rating for his service-connected NHL from 100 percent to 30 percent disabling, effective January 1, 2014.

The Veteran's NHL is rated under the provisions of 38 C.F.R. § 4.117, Diagnostic Code 7715.  Under Diagnostic Code 7715, a 100 percent rating is provided for non-Hodgkin's lymphoma with active disease or during a treatment process.  The 100 percent rating shall continue beyond the cessation of any surgical, radiation, antineoplastic chemotherapy or other therapeutic procedures.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e).  If there has been no local recurrence or metastasis, then the disability is rated on residuals.  See 38 C.F.R. § 4.117, Diagnostic Code 7715.

For the reasons discussed below, the Board finds that the disability rating reduction was improper and that restoration is warranted.

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time that the reduction was effectuated.  However, medical evidence dated after the reduction was effectuated may be considered for the limited purpose of determining whether the disability demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  Nonetheless, the Board emphasizes that such "after-the-fact" evidence may not be used to justify an improper reduction.  Further, a rating reduction must also be based on adequate examinations.  Tucker v. Derwinski, 2 Vet. App. 201 (1992).

A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  Brown v. Brown, 5 Vet. App. 413, 421 (1993).  Accordingly, it must be determined that an improvement in a disability actually occurred, and that such improvement reflects an improvement under the ordinary conditions of life and work.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In certain rating reduction cases, VA benefits recipients are provided with greater protections as set forth in 38 C.F.R. § 3.344 (a) and (b).  In cases where a rating has been in effect for five years or more (i.e. stabilized), even if material improvement in a disability is clearly reflected, the rating agency must make reasonably certain that such improvement will be maintained under the conditions of ordinary life.  Kitchens v. Brown, 7 Vet. App. 320 (1995).  Furthermore, where a Veteran's rating has been stabilized, then the rating may only be reduced if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation.  38 C.F.R. § 3.344 (a).  The duration of the rating is measured from the effective date of the rating to the effective date of the reduction.  Brown v. Brown, 5 Vet. App. 413, 418 (1993).  If doubt remains, after according due consideration to all the evidence, then the rating agency will continue the rating in effect pending reexamination.  38 C.F.R. § 3.344 (b).

Here, a February 2005 rating decision granted service connection for NHL and assigned a 100 percent rating, effective June 2004.  Thus, when the Veteran's rating was reduced in an October 2013 rating decision, effective January 1, 2014, it had been in effect for more than five years.  Accordingly, the provisions of 38 C.F.R. § 3.344 (a) and (b) apply in this case.

Regarding the Veteran's claim of VA benefits for his NHL, he was provided with a VA examination in December 2005 and in May 2013.  In its February 2006 rating decision, the RO initially continued the Veteran's 100 percent rating due to VA treatment records reflecting a bone marrow transplant, total body irradiation, and extensive chemotherapy, as well as the December 2005 VA examination.  The examiner conducting the December 2005 examination discussed the current status of and treatment for the Veteran's NHL and noted the Veteran's complaints of intermittent palpitations, shortness of breath, and fatigue with physical exertion.

The January 2014 reduction was based upon the results of the May 2013 VA examination, which indicated that the Veteran's stage III A B cell mantle lymphoma was in remission.  However, after reviewing the examination findings, the Board concludes that the examination report contains inconsistent findings.  Although the examiner checked off the box indicating that the Veteran's lymphatic condition was in remission, he stated in the remarks section that "[a]t this time, the claimant's condition is active."  Further, such inconsistency was compounded when the examiner indicated that the Veteran currently has a condition, complication, and/or residuals due to a lymphatic disorder or due to treatment for such condition, and noted the Veteran's symptoms of weakness, easy fatigability, and shortness of breath.  Lastly, the examiner noted that the functional impact of the Veteran's lymphoma on his ability to work is difficulty with arduous physical activity.

The law provides that, where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

As a result of the internal inconsistencies within the May 2013 examination report, the Board finds that the May 2013 VA examination is not an adequate foundation upon which to base a rating reduction.  Additionally, in making its decision to reduce the Veteran's 100 percent rating for NHL, the RO relied on the results of the May 2013 VA examination without a finding that the Veteran's ability to function under the ordinary conditions of work and life have improved.  Further, despite the doubt remaining after according due consideration to the May 2013 VA examination report, the RO did not schedule the Veteran for a new examination as required in 38 C.F.R. § 3.344 (c).

When a rating is reduced without observance of the law, that action is without authority and the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).  Therefore, resolving reasonable doubt in favor of the Veteran, the evidence does not show that improvement was found under ordinary conditions.  Accordingly, the appeal must be granted, and the 100 percent rating for non-Hodgkin's lymphoma is restored, effective January 1, 2014.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to restoration of a 100 percent disability rating for the Veteran's service-connected non-Hodgkin's lymphoma from January 1, 2014 is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


